DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s claim amendments dated 10/18/2021 are acknowledged.  

Specification
Applicant’s amendments to the specification dated 1/20/2022 are accepted.

Terminal Disclaimer
Applicant’s Terminal Disclaimer dated 10/18/2021 has been approved.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 8, 11-13, 16, 17, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over JP2003-071709 by Tomohiko in view of U.S. 6,206,760 to Chang in view of U.S. 2010/0291841 by Sung in view of U.S. 5,964,952 to Kunze-Concewitz (hereafter referred to as “Concewitz” for simplicity) in view of U.S. 20180281150 by Chen.
With regard to claim 1, Tomohiko teaches a method of cleaning a polishing head (reads on applicant’s component in the polishing system) of a chemical mechanical polishing (CMP) system (Abstract; Pages 4, 5, and 7 of translation).  Tomohiko’s CMP system is illustrated in Figure 1 and includes a polishing head cleaning station (item 4 in Figure 1) spaced away from polishing pads (items 3 in Figure 1; Pages 4, 5, and 7 of translation).  In Tomohiko’s method, while a polishing head is positioned (while spaced away from the polishing pads) at the polishing head cleaning station, nozzles (including nozzles 17 in Figure 2 and 3) in the cleaning station direct water onto the polishing head so as to advantageously remove contaminants from the polishing head before the polishing head is used to grip and polish a wafer on one of the polishing pads (Page 7 of translation).  
Tomohiko does not explicitly teach that the contaminants removed from the polishing head are polishing by-product.
Chang teaches that when performing CMP polishing, slurry capable of coagulating undesirably accumulates on the polishing head, and Chang teaches that it is desirable to clean such slurry off the polishing head in order to prevent dried slurry from later depositing on treated wafers (Col. 3, 5-18; Col. 7, 17-28).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tomohiko such that the to-be-cleaned polishing head is a polishing head contaminated with slurry that is capable of coagulating.  Chang teaches that when performing CMP polishing, slurry capable of coagulating undesirably accumulates on the polishing head, and Chang teaches that it is desirable to clean such slurry off the polishing head in order to prevent dried slurry from later depositing on treated wafers.  The motivation for performing the modification would be to use the method of Tomohiko to remove such undesired slurry (reads on polishing by-product) from a polishing head.  
The combination of Tomohiko in view of Chang does not teach spraying steam onto the polishing head.
Sung teaches that when attempting to spray fluid onto a component of a CMP polishing system in order to remove polishing debris from the component, steam can successfully be used as the sprayed fluid (Abstract; Par. 0006-0012 and 0044).  Sung teaches that steam can be sprayed at a force such that the sprayed steam dislodges undesired debris (Par. 0044).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tomohiko in view of Chang such that steam (reads on gas that includes steam) is sprayed from the nozzles (including nozzles Tomohiko’s 17 in Figure 2 and 3) as a step in the cleaning of the polishing head.  In this method of Tomohiko in view of Chang in view of Sung, steam is sprayed with a force such that polishing slurry that has undesirably accumulated on the polishing head is dislodged and removed from the polishing head.  The motivation for performing the modification was provided by Sung, who teaches that when attempting to spray fluid onto a component of a CMP polishing system in order to remove polishing debris from the component, steam can successfully be used as the sprayed fluid.  
The combination of Tomohiko in view of Chang in view of Sung does not teach that the steam is part of an aerosol of steam and liquid water.
Concewitz teaches that when using sprayed steam to remove contaminants from a surface, the sprayed steam can advantageously be a mixture of steam and entrained water droplets (Col. 4, line 24 to Col. 5, line 27).  Concewitz teaches that the advantageous of having sprayed cleaning steam comprise entrained water droplets is that the droplets can impact the to-be-cleaned surface with a striking force that can advantageously loosen contaminants from the to-be-cleaned surface (Col. 5, 15-27).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tomohiko in view of Chang in view of Sung such that the sprayed cleaning steam advantageously comprises entrained water droplets.  The motivation for performing the modification was provided by Concewitz, who teaches that when using sprayed steam to remove contaminants from a surface, the sprayed steam can advantageously comprise entrained water droplets that function to loosen contaminants on the to-be-cleaned surface via their striking force.  Websters dictionary defines “aerosol” as “a suspension of fine solid or liquid particles in gas”, and in this developed combination of Tomohiko in view of Chang in view of Sung in view of Concewitz, the steam with entrained water droplets is considered to be an aerosol because steam is a gas and water droplets can be considered liquid particles.  
The developed combination of Tomohiko in view of Chang in view of Sung in view of Concewitz does not specify that the steam and water droplet aerosol comprises less than 5 wt % liquid water.  However, in the combination of Tomohiko in view of Chang in view of Sung in view of Concewitz, the concentration of water droplets (liquid water) in the aerosol relative to the steam is considered to be a result-effective variable because both the steam and water droplets have cleaning functions.  Sung teaches that steam can successfully function to remove polishing debris from a surface (Par. 0006-0012 and 044 of Sung), and Concewitz teaches that water droplets in a sprayed cleaning mixture of steam and water droplets advantageously function to loosen contaminants from a to-be-cleaned surface (Col. 4, line 24 to Col. 5, line 27 of Concewitz).  In the combination of Tomohiko in view of Chang in view of Sung in view of Concewitz, since the steam and water droplets of the aerosol both have their cleaning roles, the concentration of water droplets in the aerosol relative to the steam is considered to be a result-effective variable because both the steam and water droplets need to present to sufficiently perform their cleaning roles, and therefore, in accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the concentration of water droplets in the aerosol relative to the steam.  
The combination of Tomohiko in view of Chang in view of Sung in view of Concewitz teaches that, after the polishing head is cleaned, the polishing head has a wafer loaded onto it and the polishing head then takes the wafer to a polishing pad such that the wafer can be pressed against the pad and polished (Pages 7 and 9 of Tomohiko translation).  
The combination of Tomohiko in view of Chang in view of Sung in view of Concewitz does not teach the polishing head contacts the polishing pad used to polish the wafer.
Chen teaches that when using a polishing head to grip a wafer and press the wafer against a polishing pad in a CMP polishing process, a polishing head configured to contact the polishing pad during wafer polishing can successfully be used to perform the wafer gripping and polishing (Par. 0019-0021 and 0032).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tomohiko in view of Chang in view of Sung in view of Concewitz such that the polishing head is the type of polishing head that contacts a polishing pad when pressing a gripped wafer against the polishing pad.  The motivation for performing the modification was provided by Chan, who teaches that such a polishing head can successfully be used to grip and polish a wafer in a CMP polishing process.   
With regard to claim 2, the combination of Tomohiko in view of Chang in view of Sung in view of Concewitz in view of Chen does not teach that the aerosol cleaning is performed for a predetermined time.  However, in the art of performing cleaning, it is well known to have a cleaning step controlled automatically with a timer such that the cleaning is automatically stopped when the needed duration of cleaning has been performed, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tomohiko in view of Chang in view of Sung in view of Concewitz in view of Chen such that the duration of the aerosol cleaning step is controlled with a timer configured to advantageously stop the aerosol cleaning in an automated manner once a desired duration of aerosol cleaning has elapsed. The motivation for performing the modification would be to advantageously automate the termination of the steam cleaning once the desired duration of aerosol cleaning has elapsed.  
With regard to claim 8, in the method of Tomohiko in view of Chang in view of Sung in view of Concewitz in view of Chen, the cleaning method comprises positioning the to-be-cleaned polishing head in the polishing head cleaning station (item 4 in Tomohiko’s Figures 1-3; reads on treatment station) and directing steam-comprising aerosol onto the polishing head at the polishing head cleaning station (pages 4 and 7 of the Tomohiko translation).  As shown in Tomohiko’s Figure 1, the polishing head cleaning station (item 4 in Tomohiko’s Figures 1-3; reads on treatment station) is spaced from the polishing pads (items 3 in Tomohiko’s Figure 3).  
With regard to claim 11, in the method of Tomohiko in view of Chang in view of Sung in view of Concewitz in view of Chen, the cleaned component is a polishing head (reads on carrier head; pages 4 and 7 of the Tomohiko translation).  
With regard to claim 12, in the method of Tomohiko in view of Chang in view of Sung in view of Concewitz in view of Chen, the polishing head cleaning station (item 4 in Tomohiko’s Figures 1-3) is also a substrate transfer station (pages 4, 5, and 7-9 of Tomohiko translation).  
With regard to claim 13, in the method of Tomohiko in view of Chang in view of Sung in view of Concewitz in view of Chen, the polishing head cleaning station (item 4 in Tomohiko’s Figures 1-3) is an inter-platen station because it is located between two polishing pads on the moving path of one of a polishing head (see Figure 1 of Tomohiko; pages 4 and 9 of Tomohiko translation).  The moving path of the polishing head is the path determined by rotation of the head unit (item 7 in Tomohiko’s Figure 1) to which the polishing head is attached (pages 4 and 9 of Tomohiko translation).  
With regard to claim 16, the combination of Tomohiko in view of Chang in view of Sung in view of Concewitz in view of Chen does not specify that the cleaned-away slurry is coagulated slurry.  However, Chang teaches that slurry can undesirably coagulate on a polishing head (Col. 3, 5-18; Col. 7, 17-28 of Chang).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tomohiko in view of Chang in view of Sung in view of Concewitz in view of Chen such that the slurry removed from the polishing head is coagulated slurry.  Chang teaches that slurry can undesirably coagulate on a polishing head, and the motivation for performing the modification would be to use the cleaning method of Tomohiko in view of Chang in view of Sung in view of Concewitz in view of Chen to remove such undesired slurry.  
With regard to claim 17, in the method of Tomohiko in view of Chang in view of Sung in view of Concewitz in view of Chen, the undesired, to-be-removed slurry on the polishing head can be considered polishing debris because it is debris from the polishing process.  The combination of Tomohiko in view of Chang in view of Sung in view of Concewitz in view of Chen does not specify that the cleaned-away slurry is coagulated slurry.  However, Chang teaches that slurry debris can undesirably coagulate on a polishing head (Col. 3, 5-18; Col. 7, 17-28 of Chang).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tomohiko in view of Chang in view of Sung in view of Concewitz in view of Chen such that the slurry debris removed from the polishing head is coagulated slurry debris.  Chang teaches that slurry can undesirably coagulate on a polishing head, and the motivation for performing the modification would be to use the cleaning method of Tomohiko in view of Chang in view of Sung in view of Concewitz in view of Chen to remove such undesired slurry.  
With regard to claim 25, the combination of Tomohiko in view of Chang in view of Sung in view of Concewitz in view of Chen does not specify the flow rate of the aerosol.  However, in the method of Tomohiko in view of Chang in view of Sung in view of Concewitz in view of Chen, the flow rate of the aerosol is considered to be a result-effective variable because the Concewitz teaches that the kinetic energy of the water droplets entrained in the steam affects the ability of the water droplets to advantageously loosen contaminants (Col. 5, 15-27 of Concewitz), and therefore, in accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tomohiko in view of Chang in view of Sung in view of Concewitz in view of Chen by optimizing the flow rate of the aerosol.  
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over JP2003-071709 by Tomohiko in view of U.S. 6,206,760 to Chang in view of U.S. 2010/0291841 by Sung in view of U.S. 5,964,952 to Concewitz in view of U.S. 20180281150 by Chen as applied to claim 1 above, and further in view of U.S. 2014/0323017 by Tang.
With regard to claims 3 and 4, the combination of Tomohiko in view of Chang in view of Sung in view of Concewitz in view of Chen does not specify the temperature of the stream-comprising aerosol.  
Tang teaches that when using steam to dislodge contaminants from a CMP polishing component, the temperature of the steam is a result-effective variable because the steam uses heat transfer to aid in the removal of contaminants (Abstract; Par. 0036).
In accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tomohiko in view of Chang in view of Sung in view of Concewitz in view of Chen by optimizing the temperature of the steam-comprising aerosol used to perform cleaning.  The motivation for performing the modification was provided by Tang, who teaches that when using steam to clean a CMP polishing component, the steam temperature is a result-effective variable because heat transfer contributes to the cleaning effect of the steam.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over JP2003-071709 by Tomohiko in view of U.S. 6,206,760 to Chang in view of U.S. 2010/0291841 by Sung in view of U.S. 5,964,952 to Concewitz in view of U.S. 20180281150 by Chen as applied to claim 8 above, and further in view of U.S. 5,351,360 to Suzuki.
With regard to claim 9, the combination of Tomohiko in view of Chang in view of Sung in view of Concewitz in view of Chen does not recite rotating the polishing head during steam-cleaning of the polishing head.  
Suzuki teaches that when cleaning a polishing component with sprayed cleaning fluid, the component can advantageously be rotated so as to expose its various surfaces to the sprayed cleaning fluid (Abstract; Col. 1, 7-11; Col. 6, line 57 to Col. 7, line 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tomohiko in view of Chang in view of Sung in view of Concewitz in view of Chen such that the polishing head is rotated during the steam-cleaning of the polishing head.  The motivation for performing the modification was provided by Suzuki, who teaches that when cleaning a polishing component with sprayed cleaning fluid, the component can advantageously be rotated so as to expose its various surfaces to the sprayed cleaning fluid.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over JP2003-071709 by Tomohiko in view of U.S. 6,206,760 to Chang in view of U.S. 2010/0291841 by Sung in view of U.S. 5,964,952 to Concewitz in view of U.S. 20180281150 by Chen as applied to claim 8 above, and further in view of U.S. 2017/0081065 by Fitzgerald.
With regard to claim 10, the combination of Tomohiko in view of Chang in view of Sung in view of Concewitz in view of Chen does not recite vertically moving the polishing head during steam-cleaning of the polishing head.  However, in the art of cleaning object with fluid, it is well known to vertically move a to-be-cleaned object during fluid cleaning such that various surfaces of the to-be-cleaned object are exposed to cleaning fluid.  For example, Fitzgerald teaches using up-and-down motion of a to-cleaned object in order to ensure that various surfaces of the object are exposed to cleaning fluid (Par. 0061).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tomohiko in view of Chang in view of Sung in view of Concewitz in view of Chen such that the polishing heat is vertically moved during the steam-cleaning of the polishing head in order to ensure that various surfaces of the polishing head are exposed to cleaning steam.  The motivation for performing the modification was provided by the fact that, in the art of cleaning object with fluid, it is well known to vertically move a to-be-cleaned object during fluid cleaning such that various surfaces of the to-be-cleaned object are exposed to cleaning fluid – Fitzgerald providing an example of vertical motion during cleaning. 
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over JP2003-071709 by Tomohiko in view of U.S. 6,206,760 to Chang in view of U.S. 2010/0291841 by Sung in view of U.S. 5,964,952 to Concewitz in view of U.S. 20180281150 by Chen as applied to claim 13 above, and further in view of U.S. 2014/0323017 by Tang.
With regard to claim 23, the combination of Tomohiko in view of Chang in view of Sung in view of Concewitz in view of Chen does not specify the temperature of the stream-comprising aerosol.  
Tang teaches that when using steam to dislodge contaminants from a CMP polishing component, the temperature of the steam is a result-effective variable because the steam uses heat transfer to aid in the removal of contaminants (Abstract; Par. 0036).
In accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tomohiko in view of Chang in view of Sung in view of Concewitz in view of Chen by optimizing the temperature of the steam-comprising aerosol used to perform cleaning.  The motivation for performing the modification was provided by Tang, who teaches that when using steam to clean a CMP polishing component, the steam temperature is a result-effective variable because heat transfer contributes to the cleaning effect of the steam. 
With regard to claim 24, in the method of Tomohiko in view of Chang in view of Sung in view of Concewitz in view of Chen in view of Tang, the cleaned component is a polishing head (reads on carrier head; pages 4 and 7 of the Tomohiko translation).  In the combination of Tomohiko in view of Chang in view of Sung in view of Concewitz in view of Chen in view of Tang, the wet seam aerosol is directed onto an outer surface of the carrier head in order to clean the carrier head.

Allowable Subject Matter
Claims 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the reviewed prior art does not teach or render obvious the subject matter recited by claim 21.  With regard to claim 21, the most relevant prior art is the combination of Tomohiko in view of Chang in view of Sung in view of Concewitz in view of Chen used above to reject claim 13.  The combination of Tomohiko in view of Chang in view of Sung in view of Concewitz in view of Chen does not teach that the wet steam aerosol is mixed with liquid water to cool the wet steam aerosol to around 40-50 °C, and the reviewed prior art does not provide motivation to modify the combination of Tomohiko in view of Chang in view of Sung in view of Concewitz in view of Chen to arrive at the invention recited by claim 21.  Claim 22 depends from claim 21.  

Response to Arguments 
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
April 13, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714